Citation Nr: 0317763	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On December 31, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was scheduled for repeat audiometric 
testing on an outpatient basis at the 
Cincinnati VAMC for July 21, 1998.  The 
report of that repeat testing is not of 
record.  Please obtain the record of that 
repeat audiometric testing, if conducted.

2.  The record indicates that the veteran 
was treated for tinnitus, bilateral 
defective hearing, and/or a neck disorder 
by Dr. Bernard Liddy.  In August 2001, 
Dr. Liddy indicated that he was retired 
and that all of his treatment records 
could be obtained by contacting Samaritan 
Family Care, Inc., 3535 Salena Ave., 
Dayton, Ohio  45406, Attention:  Wanda 
Long.  Make arrangements to obtain 
complete clinical records from Samaritan 
Family Care, Inc., pertaining to the 
veteran's treatment by Dr. Liddy during 
the period of March 1, 1985 to December 
31, 1998.  

3.  When all of the foregoing evidence 
has been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examinations:  

(a)  An audiometric examination to show 
the nature and etiology of any tinnitus 
or bilateral defective hearing disorders.  
The examiner should be asked to render an 
opinion in the report of the examination 
as to whether it is at least as likely as 
not that tinnitus and/or bilateral 
defective hearing had its origin in 
service.  If the examiner is unable to 
make such a determination based upon the 
existing evidence, he or she should so 
state.  Send the claims folder to the 
examiner for review of pertinent 
documents.

(b)  An orthopedic examination to show 
the nature and etiology of any neck 
disorder.  The examiner should be asked 
to render an opinion in the report of the 
examination as to whether it is at least 
as likely as not that a neck disorder had 
its origin in service, or in the 
alternative, whether it is at least as 
likely as not that its origin can be 
traced on a secondary basis to the 
veteran's service-connected low back 
arthritis.  If the examiner is unable to 
make such a determination based upon the 
existing evidence, he or she should so 
state.  Send the claims folder to the 
examiner for review of pertinent 
documents.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




